Opinion by
Judge Doyle,
James P. DrogoiwsM (Appellant) appeals from the order ¡of ¡the ¡Court of Common Pleas of Allegheny County which upheld the action of the Department of Transportation (Department) revoking Appellant’s driver’s license for a period of five years as a habitual offender under ¡Section 1542 of the Vehicle Code (¡Code), 42 Pía. C. S. §1542.
.On February 19, 1982, Appellant pled guilty to criminal charges arising from an incident which oc*207eurred on September 21, 1981. As ¡a result lof Appellant’s conviction of Driving under the influence of alcohol,1 Driving ¡without lights to avoid identification or arrest2 and Fleeing or attempting to elude a police officer,3 toe Department revoked Appellant’s driver’s license for a period of five years under Section 1542 of the Vehicle ¡Cede. The court of common pleas upheld toe Department’is determination, and appeal to this court followed.
On appeal, Appellant contends that Section 1542 of the Vehicle Code is unconstitutional as applied to this flaotulal situation in that it Constitutes cruel and unusual punishment in violation of Article 1, Section 13 of toe Constitution of toe Commonwealth of Pennsylvania, and the 8th Amendment to the Constitution of toe United (States.
'Section 1542 provides:
(a) General rule. — The department ¡shall revoke toe ¡operating privilege of any person found to he a habitual offender pursuant to the provisions of this .section. A ‘habitual offender’ shall he any person whose driving record, as maintained in toe department, shows that such person has accumulated toe requisite number of convictions for toe separate ¡and distinct offenses described and enumerated in subsection
(b) .. . .
(b) Offenses enumerated. — 'Three convictions arising from separate ¡acts of any .one or more of toe folio,wing offenses committed either singularly or in combination by any person shall result in ¡such person being designated as a habitual offender:
*208(1) Any offense set forth in Section 1532 (relating to revocation or suspension of operating privilege) 4
Appellant contends that the revocation in the present case constitutes “cruel land unusual punishment” in view of the fact that the convictions giving rise to his revocation were ¡all the result of a single incident, caused iby Appellant’s schizophrenia and ¡alcohol addiction, for which he later received treatment.
It is well ¡settled that the iConstitutionial limitation ¡agiainst cruel ¡and unusual punishment referred to in Article 1, iSection 13 of the Pennsylvania Constitution ¡applies only in criminal cases. Moselein v. State Board of Pharmacy, 60 Pa. Commionwealth Ct. 574, 432 A.2d 295 (1981).5 Since the suspension or revocation of a driver’s license is la ¡civil proceeding, Callan v. Department of Transportation, Bureau of Traffic Safety, 19 Pa. Commonwealth Ct. 635, 339 A.2d 163 (1975), the constitutional limitation has no direct ¡application. Appellant, however, cites Moselein and Carr v. State Board of Pharmacy, 48 Pa. Commonwealth Ct. 330, 409 A.2d 941 (1980), for the proposition that the principle embodied in the constitutional limitation against cruel ¡and unusual punishment is applicable to all proceedings. "While ¡this “principle” is indeed ¡applicable to all proceedings, its application to civil proceedings occurs only ¡when the issue to be determined is whether an ¡abuse of ¡discretion has ¡tafeen place. .Thus, in Moselein ¡and Carr, we ¡applied the ¡principle ¡embodied in the constitutional limitation in reviewing .whether the *209Board of Pharmacy’s .discretionary act of revoking a license was “inappropriately harsh”, .and theref ore .an abuse of discretion. In the present case, however, there was no .discretionary .action upon the part of the Department. The Department was required to revoke Appellant’s license .under the provisions of .Section 1532 of the Code. Appellant’s complaint, .therefore, is not with the Department’® exercise of discretion, but rather with the provisions of the statute itself. Although the principle relating to cruel 'and unusual punishment may ibe applied in a civil context, it does not itself rise to the level of a ¡constitutional requirement in such context, and thus cannot give us the constitutional .authority to inquire into the appropriateness of a civil sanction mandated by statute.
Appellant perceives his revocation as punitive only, and thus complains that his illness during the .time of his offenses should be considered in mitigation of his punishment. It should be noted, however, that driver revocation proceedings 'are remedial sanctions and are civil in nature*, designed to protect the public from unsafe drivers. Zanotto v. Department of Transportation, 83 Pa. Commonwealth Ct. 69, 475 A.2d 1375 (1984). Thus, the .revocation is not so much punishment imposed upon Appellant for his level ¡of culpability in the matter, ¡as it is protection .given to the public against Appellant’s demonstrated unsafe driving habits. Indeed, health ¡conditions such as .those Appellant has alleged to .suffer from ¡can themselves justify the denial of a driver’s license, regardless of whether the driver has committed ¡an offense under the Code. See Section 1519 of the Code, 75 Pa. C. S. §1519.
Finally, Appellant’s argument that he cannot be considered a “habitual offender” because his three convictions were all the result of a single episode is without merit. We have already considered this argument in Reese v. Department of Transportation, 71 Pa. *210Commonwealth. Ct. 244, 455 A.2d 232 (1983), and have concluded 'that 'the three separate and distinct offenses required under Section 1542 are mot merged into a single act merely because the conduct occurred during one continuous episode. Id. at 247, 455 A.2d at 234.
For the foregoing reasons, we conclude that the court of common pleas did not err in laffirmdng the Department’s action revoking Appellant’s driver’s license. See Yeckley v. Commonwealth, 81 Pa. Commonwealth Ct. 576, 474 A.2d 71 (1984). Accordingly, we affirm the order of the court of common pleas which dismissed Appellant’s appeal.
Order
Now, January 15, 1986, the Order of the Court of Common Pleas of Allegheny ¡County, No. S.A. 506 of 1982, dated October 22, 1982, is hereby affirmed.

 Section 3731 of the Code, 75 Pa. C. S. §3731.


 Section 3734 of the Code, 75 Pa. C. S. §3734.


 Section 3733 of the Code, 75 Pa. C. S. §3733.


 Section 1532 of the Code makes reference to Sections 3731, 3733 and 3734 of the Code, the Sections under which Appellant was convicted.


 The same result has been reached with respect to the 8th Amendment to the United States Constitution, Zwick v. Freeman, 373 F.2d 110 (2nd Cir.) (1967), cert. denied, 389 U.S. 835 (1967).